DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 07/12/2019.
Claims 1-9 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 07/07/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A device for trading on an electronic platform” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “dividing order data of each of the trade orders into a plurality of parts by a cryptographic secret sharing;” and “distributed the parts are distributed among parties of the multiparty calculation;”.  These limitations appear to have grammatical translation errors rendering the claims indefinite.  With regards to “dividing order data of each of the trade orders into a plurality of parts by a cryptographic secret sharing;”, it’s not clear what is meant by “by a cryptographic secret sharing”, as in this interpreted as a “the part are dividing by a cryptographic secret sharing algorithm” or “the parts are encrypted with a shared cryptographic secret”.  With regards to “distributed the parts are distributed among parties of the multiparty calculation;”, the Examiner will interpret this to be a positively recited step of  “distributing the parts among parties to perform multiparty calculation;”
Claim limitation “A device for trading on an electronic platform” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not define what the corresponding structure is for the device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, , the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a device, method and non-transitory machine-readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
 	providing trade orders of subscribers;
managing transaction data, the transaction data including an order book, balances of accounts of the subscribers, and a zero-knowledge proof of a present state of the transaction data; and
based on the trade orders of the subscribers, starting from a current state, bringing the transaction data into a new state by a multiparty calculation.

The steps of providing trade orders of subscribers, managing transaction data…, and based on the trade orders of the subscribers, starting from a current state, bringing the transaction data into a new state by a multiparty calculation under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting trading platform, a decentralized transaction database, a non-transitory machine-readable storage medium on which is a stored a computer program, a computer, and a device for trading
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of trading platform, a decentralized transaction database, a non-transitory machine-readable storage medium on which is a stored a computer program, a computer, and a device for trading.  The trading platform, a decentralized transaction database, a non-transitory machine-readable storage medium on which is a stored a computer program, a computer, and a device for trading are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f)).    The specification does not provide any indication that the trading platform, a decentralized transaction database, a non-transitory machine-readable storage medium on which is a stored a computer program, a computer, and a device for trading are other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a trading platform, a decentralized transaction database, a non-transitory machine-readable storage medium on which is a stored a computer program, a computer, and a device for trading to perform the steps of providing trade orders of subscribers, managing transaction data…, and based on the trade orders of the subscribers, starting from a current state, bringing the transaction data into a new state by a multiparty calculation amounts to no more than mere instructions to apply the exception using generic computer buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites tracking information related to trades, and updating information from the decentralized database as a new state.  The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claim 2 is akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts") with regards to having the users presumable perform multiparty calculation, and claims 3-7 further define the abstract idea falling within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Massac, et al. (US Patent Application Publication 20190244290), “Massac”.
As per claim 1, discloses, Massac discloses:
A method for trading on an electronic trading platform, comprising the following steps: see Abstract
providing trade orders of subscribers of the trading platform;  [0010-0011] Traders post buy (bid) or sell (ask) orders for a specific futures contract in the market. The trading position characterizes a trader as a buyer or a seller: sellers take short positions by selling an amount of futures contracts; buyers take long positions by buying futures. Obviously, buyers prefer to purchase contracts at lower prices and sellers prefer to sell contracts at higher prices. Traders can also cancel orders immediately after having posted them to adapt to fast changing markets (a heavily used feature)… The Exchange acts as centralized intermediary between buyers and sellers and guarantees price discovery, matching and clearing. It manages risks and guarantees the fairness of the market (See Table 1 for a short summary of key requirements from an economic perspective).
managing a decentralized transaction database of the trading platform, the transaction database including an order book, balances of accounts of the subscribers, and a zero-knowledge proof of a present state of the transaction database; and see fig. 3, [0164-0165], [0183-0184], claim 16 In one embodiment, the distributed apparatus comprises: a distributed order book, wherein confidential information about a trader's position (margin, posted orders, etc.) is stored privately at a trader's own computing device, the distributed order book comprising a ledger accessible to all trader's devices or individually by each of the traders, a commitment of the above information being stored publicly in said ledger;… a storage module coupled with the processing module to store private confidential information about the ledger, such as the cash available in the trader account, the volume of holding contracts, the pending orders and other information where necessary… the trader device uses the proof generation module (F-rnetpos-gen) to generate and broadcast a zero-knowledge proof to prove that the new net position is correctly computed from the new trader device inventory; [0165] all other trader devices use the proof verification module (F-rnetpos-ver) to verify the zero knowledge proof;
based on the trade orders of the subscribers, starting from a current state, bringing the transaction database into a new state by a multiparty calculation. see fig. 3, [0164-0165], [0183-0184], [0222] claim 16 In one embodiment, the distributed apparatus comprises: a distributed order book, wherein confidential information about a trader's position (margin, posted orders, etc.) is stored privately at a trader's own computing device, the distributed order book comprising a ledger accessible to all trader's devices or individually by each of the traders, a commitment of the above information being stored publicly in said ledger;…  the trader device uses the proof generation module (F-rnetpos-gen) to generate and broadcast a zero-knowledge proof to prove that the new net position is correctly computed from the new trader device inventory; [0165] all other trader devices use the proof verification module (F-rnetpos-ver) to verify the zero knowledge proof;… commitment of the above information is stored publicly which might be on a ledger accessible to all trader's devices or individually by each of the traders

As per claim 3, Massac discloses:
wherein the subscribers include buyers and sellers. see Abstract, [0010] The trading position characterizes a trader as a buyer or a seller…A method and apparatus for the distributed, privacy preserving and integrity preserving technical implementation of an order book where a group of computing devices belonging to agents (traders, brokers, or groups thereof) wishing to engage in distributed double auctions and markets

As per claim 8, claim 8 recites substantially similar limitations to those found in claim 1, respectively.  Therefor claim 8 is rejected under the same art and rationale as claim 1.  Furthermore, Massac discloses a non-transitory machine-readable storage medium [see claim 16, [0549]].

As per claim 9, claim 9 recites substantially similar limitations to those found in claim 1, respectively.  Therefor claim 9 is rejected under the same art and rationale as claim 1.  Furthermore, Massac discloses a device [see claim 16].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Massac in view of Verzun, et al. (US Patent Application Publication 20190386969), “Verzun”.
As per claim 2, Massac discloses:
reading the current state by the parties; and writing the new state by the parties. see fig. 3, [0164-0165], [0183-0184], [0222] claim 16 In one embodiment, the distributed apparatus comprises: a distributed order book, wherein confidential information about a trader's position (margin, posted orders, etc.) is stored privately at a trader's own computing device, the distributed order book comprising a ledger accessible to all trader's devices or individually by each of the traders, a commitment of the above information being stored publicly in said ledger;…  the trader device uses the proof generation module (F-rnetpos-gen) to generate and broadcast a zero-knowledge proof to prove that the new net position is correctly computed from the new trader device inventory; [0165] all other trader devices use the proof verification module (F-rnetpos-ver) to verify the zero knowledge proof;… commitment of the above information is stored publicly which might be on a ledger accessible to all trader's devices or individually by each of the traders
Massac does not expressly disclose the following, Verzun, however discloses:
dividing order data of each of the trade orders into a plurality of parts by a cryptographic secret sharing; [0263], [0350], [0667], [0674-0677]  In cybersecurity, the relationship across the DMZ barrier 140 is described as “zero knowledge.” So even if the algorithm stored as a shared secret in the DMZ server software 136 is somehow discovered (e.g. by a Mission Impossible type on-site invasion of a secure server room), because the DMZ server software 136 is unaware of the state variables, numeric seeds, and cryptographic keys used to process the media packet's payload, knowledge of the algorithm does not help break the code. Moreover, because the incoming packet contains only a data fragment of scrambled encrypted information, there is no way to decrypt its original contents… Original file content 325, if disturbed even slightly, destroys the functionality and may render the file unrecoverable. In the file storage process, original file content 325 is algorithmically fragmented in step 326 into pieces in accordance with state-based digital instructions or HyperContract 260. The disaggregated date elements 327 are then divided into separated components 327a (or sub-files) and stored in separate file storage media 308, collectively representing diffuse data storage 301. In the storage process, a cryptographic key 329 is generated and sent to the data owner or HyperContract author in order to be able to recall the data…. In HyperContract pledging 975 at time t.sub.mp, the decentralized HyperSphere Marketplace successively concludes contract negotiation, at which time the merchant sponsor distributes the HyperMetal pledges (e.g., 985d) to the committed contract participants, recording the pledge onto their HyperMetal blockchains 970a, 971a, 972a, and 973a as a pending transaction without actually transferring the HyperMetal… Returning to FIG. 50, at time t.sub.c, consensus by a jury-of-peers confirms contract execution 979 using a RBOS (replicant blockchain observer segment), e.g., 980d, to facilitate inspection without the possibility of backtracing. Upon confirmation of HyperContract completion, peer review, and consensus, every participating HyperNode owner is awarded compensation according to their contribution using a copy of the transitory blockchain tBC.sub.0, tBC.sub.1, and tBC.sub.2 establishing, i.e. ‘proving’ their performance.
distributed the parts are distributed among parties of the multiparty calculation; [0677] Returning to FIG. 50, at time t.sub.c, consensus by a jury-of-peers confirms contract execution 979 using a RBOS (replicant blockchain observer segment), e.g., 980d, to facilitate inspection without the possibility of backtracing. Upon confirmation of HyperContract completion, peer review, and consensus, every participating HyperNode owner is awarded compensation according to their contribution using a copy of the transitory blockchain tBC.sub.0, tBC.sub.1, and tBC.sub.2 establishing, i.e. ‘proving’ their performance.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Massac with the ability to reward the users for completing their task in providing resources to execute a contract, doing so allows the users to be rewarded and compensated for providing resources needed to execute the contract [0667].

As per claim 4, Massac does not expressly disclose the following, Verzun, however discloses:
wherein a reward is paid to the parties for the multiparty calculation. [0677] Returning to FIG. 50, at time t.sub.c, consensus by a jury-of-peers confirms contract execution 979 using a RBOS (replicant blockchain observer segment), e.g., 980d, to facilitate inspection without the possibility of backtracing. Upon confirmation of HyperContract completion, peer review, and consensus, every participating HyperNode owner is awarded compensation according to their contribution using a copy of the transitory blockchain tBC.sub.0, tBC.sub.1, and tBC.sub.2 establishing, i.e. ‘proving’ their performance.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Massac with the ability to reward the users for completing their task in providing resources to execute a contract, doing so allows the users to be rewarded and compensated for providing resources needed to execute the contract [0667].

As per claim 5, Massac does not expressly disclose the following, Verzun, however discloses:
wherein the reward is paid in a reference currency of the accounts. [0107], [0634] Smart contracts represent a significant potential for both beneficial and malicious use of blockchain technology. Smart contracts comprise digital code comprising an executable computer program indelibly stored in a blockchain. Operating as a sequential state machine, the smart contract executes a sequence of verifiable tasks and distributes cryptocurrency rewards to a pool of miners based on a negotiated value for each job…Smart contracts represent a significant potential for both beneficial and malicious use of blockchain technology. Smart contracts comprise digital code comprising an executable computer program indelibly stored in a blockchain. Operating as a sequential state machine, the smart contract executes a sequence of verifiable tasks and distributes cryptocurrency rewards to a pool of miners based on a negotiated value for each job.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Massac with the ability to reward the users for completing their task in providing resources to execute a contract, doing so allows the users to be rewarded and compensated for providing resources needed to execute the contract in a cryptocurrency associated with the platform [0634, 0667].

As per claim 6, Massac does not expressly disclose the following, Verzun, however discloses:
wherein the reference currency is a cryptocurrency. [0107], [0634] Smart contracts represent a significant potential for both beneficial and malicious use of blockchain technology. Smart contracts comprise digital code comprising an executable computer program indelibly stored in a blockchain. Operating as a sequential state machine, the smart contract executes a sequence of verifiable tasks and distributes cryptocurrency rewards to a pool of miners based on a negotiated value for each job…Smart contracts represent a significant potential for both beneficial and malicious use of blockchain technology. Smart contracts comprise digital code comprising an executable computer program indelibly stored in a blockchain. Operating as a sequential state machine, the smart contract executes a sequence of verifiable tasks and distributes cryptocurrency rewards to a pool of miners based on a negotiated value for each job.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Massac with the ability to reward the users for completing their task in providing resources to execute a contract, doing so allows the users to be rewarded and compensated for providing resources needed to execute the contract in a cryptocurrency associated with the platform [0634, 0667].

As per claim 7, Massac discloses:
wherein the parties of the multiparty calculation are the subscribers of the trading platform. see Abstract, see fig. 3, [0010], [0164-0165], [0183-0184], [0222] claim 16 The trading position characterizes a trader as a buyer or a seller…A method and apparatus for the distributed, privacy preserving and integrity preserving technical implementation of an order book where a group of computing devices belonging to agents (traders, brokers, or groups thereof) wishing to engage in distributed double auctions and markets…the trader device uses the proof generation module (F-rnetpos-gen) to generate and broadcast a zero-knowledge proof to prove that the new net position is correctly computed from the new trader device inventory; [0165] all other trader devices use the proof verification module (F-rnetpos-ver) to verify the zero knowledge proof;… commitment of the above information is stored publicly which might be on a ledger accessible to all trader's devices or individually by each of the traders


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694